State of New York
                                                            This memorandum is uncorrected and subject to
Court of Appeals                                          revision before publication in the New York Reports.




 No. 97
 The People &c.,
         Respondent,
      v.
 Lance Rodriguez,
         Appellant.




 Hannah Kon, for appellant.
 Mariana Zelig, for respondent.
 Alice Ristroph et al.; Transportation Alternatives et al., amici curiae.




 Reargument ordered for a future Court session. Acting Chief Judge Cannataro and Judges
 Rivera, Garcia, Wilson, Singas and Troutman concur.


 Decided November 22, 2022